Title: To Benjamin Franklin from Horatio Gates, 7 December 1775
From: Gates, Horatio
To: Franklin, Benjamin


Sir
Head Qrs: 7th: December 1775
I did myself the Pleasure to write you upon Monday by Express. I now inclose to you, a Copy of General Lees Letter lately sent to General Burgoyne which if you approve of it may be publish’d in the News paper. I long to send you Lees and my Opinions of the measures to be pursued in Consequence of the Conquest of Canada, that is the Military Measures, somany Solons, cannot but execute to perfection the Civil Ones, we are inform’d, that your Hight Mightynesses are together by the Ears about independentcy, do not immitate the Dog in the Fable, who by snapping at the Shadow, lost the Substance, let Us first Establish’d our Freedom, when that is done, it will be time enough to Wrangle about Forms of Government. Perhaps this moment the Legislature of G. Britain has determined to endeavour to Force Us to a Slavish Dependance. When you hear that, you have only an independant Freedom to resolve upon! Glorious and Successfull as the Continental Arms have been, let us not Tarnish Them, nor by a Timmid Conduct draw down the Vengance of Providence upon our Ingratitude. You want none of this reasoning to stimulate you to Action, can not you inforce it with better of your Own into The Farmer, &c. &c. &c. ? I am ever Your Faithfull Humble Servant
Horatio Gates.
